Exhibit 10.2

REVOLVING NOTE

 

$35,000,000.00    October 21, 2009

FOR VALUE RECEIVED, OMEGA PROTEIN CORPORATION, a Nevada corporation, and OMEGA
PROTEIN, INC., a Virginia corporation, each having its principal place of
business at 2105 Citywest Blvd., Suite 500, Houston, Texas 77042 (collectively,
“Borrowers”), jointly and severally promise to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”), the
principal sum of Thirty Five Million and No/100 Dollars ($35,000,000.00) or, if
less, the Principal Debt (as defined in the Agreement referred to in Section 1
below), together with interest on the unpaid principal balance as set forth
below. All sums hereunder are payable to Lender at its principal office in
Houston, Harris County, Texas.

1. Definitions. Unless the context hereof otherwise requires or provides, the
terms used herein have the same meanings as defined in that certain Loan
Agreement of even date herewith among Borrowers and Lender (as the same has been
or may be amended or supplemented from time to time, the “Agreement”).

2. Interest Rate. The unpaid principal balance from time to time outstanding
from the date hereof until maturity (whether by acceleration or otherwise) shall
bear interest as provided in the Agreement.

3. Payment of Interest and Principal. The principal of and interest on this Note
shall be due and payable as provided in the Agreement. The principal and
interest due hereunder shall be evidenced by Lender’s records which, absent
manifest error, shall be conclusive evidence of the computation of principal and
interest balances owed by Borrowers to Lender.

4. Default. Upon the occurrence of a Bankruptcy Default, the entire principal of
and accrued interest on this Note shall forthwith be due and payable without
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of intent to accelerate, notice of acceleration and all other
notices and further actions of any kind, all of which are hereby expressly
waived by Borrowers. If any other Event of Default occurs and is continuing, the
holder of this Note may, without demand or notice of its election declare the
entire unpaid balance of this Note and all other indebtedness of Borrowers to
Lender (but not any obligations under any Swap Agreement with any Lender Swap
Provider, which shall be due in accordance with and governed by the provisions
of said Swap Agreement), or any part thereof, immediately due and payable,
whereupon the principal of and accrued interest on this Note shall be forthwith
due and payable without demand, presentment for payment, notice of nonpayment,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration and all other notices and further actions of any kind, all of which
are hereby expressly waived by Borrowers.

5. Waiver. Each surety, endorser, guarantor and any other party now or hereafter
liable for the payment of this Note in whole or in part (“Surety”) and Borrowers
hereby severally (a) waive grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, non-payment or dishonor, notice of
intent to accelerate, notice of acceleration and all other notices, filing of
suit and diligence in collecting this Note or enforcing any other security



--------------------------------------------------------------------------------

with respect to same, (b) agree to any substitution, surrender, subordination,
waiver, modification, change, exchange or release of any security or the release
of the liability of any parties primarily or secondarily liable hereon,
(c) agree that Lender is not required first to institute suit or exhaust its
remedies hereon against any Borrower, any Surety or others liable or to become
liable hereon or to enforce its rights against them or any security with respect
to same or to join any of them in any suit against any others of them, and
(d) consent to any extension or postponement of time of payment of this Note and
to any other indulgence with respect hereto without notice thereof to any of
them. No failure or delay on the part of Lender in exercising any right, power
or privilege hereunder shall operate as a waiver thereof.

6. Attorneys’ Fees. If this Note is not paid at maturity, regardless of how such
maturity may be brought about, or is collected or attempted to be collected
through the initiation or prosecution of any suit or through any probate,
bankruptcy or any other judicial proceedings, or through any arbitration
proceeding, or is placed in the hands of an attorney for collection, Borrowers
shall pay, in addition to all other amounts owing hereunder, all actual expenses
of collection, all court costs and reasonable attorney’s fees incurred by the
holder hereof.

7. Limitation on Agreements. All agreements between Borrowers and Lender,
whether now existing or hereafter arising, are hereby limited so that in no
event shall the amount paid, or agreed to be paid to or charged or demanded by
Lender for the use, forbearance, or detention of money or for the payment or
performance of any covenant or obligation contained herein or in any other
document evidencing, securing or pertaining to this Note, exceed the Maximum
Rate. If any circumstance otherwise would cause the amount paid, charged or
demanded to exceed the Maximum Rate, the amount paid or agreed to be paid to or
charged or demanded by Lender shall be reduced to the Maximum Rate, and if
Lender ever receives interest which otherwise would exceed the Maximum Rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal of this Note and not to the payment of interest, or if such
excessive interest otherwise would exceed the unpaid balance of principal of
this Note such excess shall be applied first to other indebtedness of Borrowers
to Lender, and the balance, if any, shall be refunded to Borrowers. In
determining whether the interest paid, agreed to be paid, charged or demanded
hereunder exceeds the highest amount permitted by applicable law, all sums paid
or agreed to be paid to or charged or demanded by Lender for the use,
forbearance or detention of the indebtedness of Borrowers to Lender shall, to
the extent permitted by applicable law, (i) be amortized, prorated, allocated
and spread throughout the full term of such indebtedness until payment in full
so that the actual rate of interest on account of such indebtedness is uniform
throughout such term, (ii) be characterized as a fee, expense or other charge
other than interest, and (iii) exclude any voluntary prepayments and the effects
thereof. The terms and provisions of this Section shall control and supersede
every other provision of all agreements between Lender and Borrowers in conflict
herewith.

8. Governing Law and Venue.

(a) THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF TEXAS AND SHALL
BE PERFORMABLE IN HARRIS COUNTY, TEXAS. Chapter 346 of the Texas Finance Code
does not apply to this Note. Borrowers irrevocably submit to the jurisdiction of
any Texas state

 

Page 2



--------------------------------------------------------------------------------

court or any United States court located in the State of Texas (or any court
having jurisdiction over appeals from any such court) in any proceeding between
or among them arising out of or in any way relating to this Note or the Loan
Documents whether arising in contract, tort or otherwise. Any suit, action or
proceeding may be brought in the courts of the State of Texas, County of Harris,
or in the United States District Court for the Southern District of Texas,
Houston Division. Borrowers irrevocably consent to the service of process in any
suit, action or proceeding in said court by the mailing thereof, by registered
or certified mail, postage prepaid, to its address for notices set forth in the
Agreement. Service shall be deemed effective five (5) days after such mailing.
If requested to do so by any party, Borrowers agree to waive service of process
and to execute any and all documents necessary to implement such waiver in
accordance with the Texas Rules of Civil Procedure. Borrowers irrevocably waive
any objections which they may now or hereafter have (including any based on the
grounds of forum non conveniens) to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note or the Loan Documents brought
in the courts located in Harris County, Texas. Nothing herein impairs the right
to bring proceedings in the courts of any other jurisdiction or to effect
service of process in any other manner permitted.

(b) Borrowers recognize that courts outside of Harris County, Texas, may also
have jurisdiction over suits, actions or proceedings arising out of this Note
and the Loan Documents. In the event any party shall institute a proceeding
involving this Note or the Loan Documents in a jurisdiction outside Harris
County, Texas, the party instituting such litigation shall indemnify the other
parties for any losses and expenses that may result from the breach of the
foregoing covenant to institute such proceeding only in a state or federal court
in Harris County, Texas, including without limitation any additional expenses
incurred as the result of litigating in another jurisdiction; such as the
expenses and reasonable fees of local counsel and travel and lodging expenses of
the indemnified parties, its witnesses, experts and support personnel.

9. Business Day. If any action is required or permitted to be taken hereunder on
a day which is not a Business Day, such action shall be taken on the next
succeeding day which is a Business Day, and, to the extent applicable, interest
on the unpaid principal balance shall continue to accrue at the applicable rate.

10. Agreement. This Note is the Note referred to in the Agreement, and is
entitled to the benefits thereof and the security as provided for therein.
Reference is made to the Agreement and the Loan Documents for a statement of the
rights and obligations of Borrowers, a description of the nature and extent of
the security and the rights of the parties with respect to such security, and a
statement of the terms and conditions under which the due date of this Note may
be accelerated.

11. Relationship of Parties. Borrowers and Lender agree that the relationship
between them shall be solely that of debtor and creditor. Nothing contained in
this Note or in any other Loan Document shall be deemed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between
Borrowers and Lender. Lender shall not be in any way responsible or liable for
debts, losses, obligations or duties of Borrowers with respect to the collateral
described in the Loan Documents or otherwise. Borrowers, at all times consistent
with the terms and provisions of this Note and the Loan Documents, shall be free
to determine and follow its own policies and practices in the conduct of their
business.

 

Page 3



--------------------------------------------------------------------------------

12. Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Texas selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
(3) arbitrators; provided however, that all three (3) arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten (10) years
experience in the substantive law

 

Page 4



--------------------------------------------------------------------------------

applicable to the subject matter of the dispute to be arbitrated. The arbitrator
will determine whether or not an issue is arbitratable and will give effect to
the statutes of limitation in determining any claim. In any arbitration
proceeding the arbitrator will decide (by documents only or with a hearing at
the arbitrator’s discretion) any pre-hearing motions which are similar to
motions to dismiss for failure to state a claim or motions for summary
adjudication. The arbitrator shall resolve all disputes in accordance with the
substantive law of Texas and may grant any remedy or relief that a court of such
state could order or grant within the scope hereof and such ancillary relief as
is necessary to make effective any award. The arbitrator shall also have the
power to award recovery of all costs and fees, to impose sanctions and to take
such other action as the arbitrator deems necessary to the same extent a judge
could pursuant to the Federal Rules of Civil Procedure, the Texas Rules of Civil
Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceeding and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment of Arbitration Costs and Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

13. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE

 

Page 5



--------------------------------------------------------------------------------

ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT HEREOF OR THEREOF.

IN WITNESS WHEREOF, Borrowers have executed this Note as of the date and year
first above written.

 

OMEGA PROTEIN CORPORATION By:  

/s/ Robert W. Stockton

  Robert W. Stockton  

Executive Vice President and

Chief Financial Officer

OMEGA PROTEIN, INC. By:  

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer

 

Page 6